 322DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTampa Sheet Metal Company, Inc. and Sheet MetalWorkers' International Association, LocalUnion No. 57. Case 12-CA-10932March 31, 1988DECISION AND ORDERCHAIRMAN STEPHENS AND TylEMBERS BABSONAND CRACRAFTOn December 20, 1984, Administrative LawJudge Peter E. Donnelly issued the attached deci-sion. The Charging Party' and the General Coun-sel each filed exceptions and a supporting brief, andthe Respondent filed a brief in support of thejudge's decision as well as an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings, andconclusions only to the extent consistent herewith.The complaint alleged that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by refusingto abide by a collective-bargaining agreement theNational Joint Adjustment Board (NJAB) imposedpursuant to a contractual interest arbitration provi-sion, and by unilaterally ceasing payments to cer-tain benefit funds and ceasing dues checkoff.The judge dismissed the complaint, finding, interalia, that because interest arbitration is not a man-datory subject of bargaining,3 the interest arbitra-tion provisions of the expired contract did not sur-vive the contract's expiration. The judge foundthat the Respondent was accordingly free to rejectinterest arbitration as a union proposal in individualcontract negotiations. The judge reasoned, there-fore, that the contract resulting from the Union'sinvoking, over the Respondent's objection, the in-terest arbitration provisions of the expiredThe Respondent filed a motion to strike the Charging Party's excep-tions on the ground that they fail to comply with Sec 102 46(b) of theBoard's Rules and Regulations in that they do not identify the part of thejudge's decision to which objection is made and do not designate pagecitations to the record The Charging Party filed a response. We con-clude that the Charging Party's exceptions sufficiently identify the por-tions of the judge's decision the Charging Party claims are erroneousSee, e.g , Fiber Industries, 267 NLRB 840 fn. 2 (1984), Giddings & Lewis,Inc., 240 NLRB 441 fn 2 (1979) Accordingly, we deny the Respondent'smotion to strike exceptions2 The judge inadvertently failed to rule on the General Counsel'smotion to correct the transcript As the motion is unopposed, we grantthe General Counsel's motion Accordingly, the transcript is corrected incertain respects.3 See Sheet Metal Workers Local 59 (Employers Assn ), 227 NLRB 520(1976) (cited by the judge); Electrical Workers IBEW Local 135 (LaCrosseElectrical), 271 NLRB 250 (1984) (not cited by the judge).SMACNA4 contract did not bind the Respond-ent.6Regarding the unilateral discontinuance of pay-ments to the benefit funds and cessation of duescheckoff, the judge found the parties reached animpasse in their negotiations as of July 1,6 whenthe Union invoked the interest arbitration provi-sions of the expired SMACNA contract. The judgefurther found that bargaining under such circum-stances would be futile and that therefore the Re-spondent did not violate Section 8(a)(5) and (1) ofthe Act by discontinuing fund payments and duescheckoff, despite the fact that these changes werenot contemplated by the Respondent's last negoti-ating proposa1.7After the judge's decision issued and exceptionsand briefs were filed, the General Counsel filed amotion to partially withdraw the complaint. TheGeneral Counsel moved to withdraw the allega-tions concerning the Respondent's refusal to abideby the NJAB-imposed contract because she had re-evaluated the issue of interest arbitration provisionsand their impact on Section 8(a)(5) and Section8(b)(3). In her motion, the General Counsel statedthat, contrary to the complaint allegations, her po-sition is that when the Respondent timely with-drew from the multiemployer bargaining unit inMarch 1983, it was no longer bound by the interestarbitration provision in the 1981-1983 multiemploy-er bargaining agreement. The General Counselargues that the interest arbitration provision setsthe procedure for future bargaining in a unit towhich the Respondent had become a stranger. TheGeneral Counsel also moved, in the event theBoard denied her motion to partially withdrawcomplaint, to withdraw her exceptions on this4 The Respondent had been a member of SMACNA, Sheet Metal andAir Conditioning Contractors National Association, Inc., Florida WestCoast Chapter, a contractors' association and multiemployer bargaininggroup, and had authorized SMACNA to negotiate contracts with theUnion on its behalf The last contract was effective July 19, 1981,through June 30, 1983 The Respondent timely withdrew its bargainingauthorization from SMACNA March 28, 1983, and notified the Unionthat it would thereafter bargain on an individual basis, as more fully de-tailed below.5 The judge's analysis appears to confuse the Union's proposal to in-clude an interest arbitration clause in the new contract with the parties'disagreement about whether the interest arbitration clause in the 1981-1983 contiact should be used to resolve the ongoing negotiations Theconduct alleged to be unlawful here involves the Respondent's refusal tosubmit the ongoing negotiations to interest arbitration under the old mul-tiemployer contract The issue of whether the Union unlawfully insistedto impasse on an Interest arbitration clause in the new contract is notbefore us in this case. Because of this confusion, the judge's rationale fordismissal is unclear6 All dates are in 1983 except as otherwise indicated.7 As a general rule, after good-faith bargaining to impasse, an employ-er does not violate the Act by making unilateral changes that are reason-ably comprehended within its preimpasse proposals Taft BroadcastingCo. 163 NLRB 475, 478 (1967), affd 395 F.2d 622 (DC. Cir. 1968).288 NLRB No. 43 TAMPA SHEET METAL CO.323issue. The Charging Party strongly opposes 'themotion.We have considered the General Counsel'smotion, and have decided to deny it. Under Sec-tion 102.17 of the Board's Rules and Regulations,after a case has been transferred to the Board, theBoard may, upon the General Counsel's motion,allow a complaint to be amended. The Board,however, has discretion to deny such motions. Thecase raises significant legal issues. The matter wasfully litigated, exceptions and briefs have beenfiled, and the Charging Party vigorously opposeswithdrawal. We believe that, under the circum-stances of this case, the interest of justice would bebetter served by a decision on the merits. See, e.g.,Sheet Metal Workers Local 263 (Sheet Metal Con-'tractors), 272 NLRB 43, 44 (1984), and cases citedtherein.'We grant the General Counsel's alternativemotion to withdraw her exceptions concerning thisaspect of the case, but observe that the interest ar-bitration issue is not mooted, as the Charging Partyhas excepted to the judge's resolution of this ques-tion.We shall dismiss the complaint allegation thatthe Respondent unlawfully refused to abide by theNJAB award. In doing so, we rely only on the ra-tionale stated in section A below. For the reasonsstated in section B below, we reverse the judge'sdismissal of the allegation that the Respondentmade unlawful unilateral changes.The following statement or facts is based on thatset forth in the judge's decision, as well as otherundisputed record evidence.'The SMACNA contract, which expired June 30,1983, provided, in article X, section 8:In addition to the settlement of grievancesarising out of interpretation or enforcement ofthis agreement as set forth in the precedingsections of this Article, any controversy or dis-pute arising out of the failure of the parties tonegotiate a renewal of this agreement shall besettled as hereinafter provided:(a) Should the negotiations for renewal ofthis agreement become deadlocked in the opin-ion of the Local Union or the Local Contrac-tors' Association, or both, notice to that effectshall be given to the office of the GeneralPresident of Sheet Metal Workers' Internation-al Association and the national office of SheetMetal and Air Conditioning Contractors' Na-tional Association, Inc. . . .The dispute shall be submitted to the Na-tional Joint Adjustment Board pursuant to therules as established and modified from time totime by the National Joint Adjustment Board.The unanimous decision of said Board shall befinal and binding upon the parties, reduced towriting, signed and mailed to the parties assoon as possible after the decision has beenreached.The NJAB submittal procedural rules state, interalia:If negotiations for a new agreement havenot been successfully concluded by the 45thday prior to the expiration of the currentagreement and a new agreement has not beennegotiated within ten (10) days thereafter, theyshall for the purpose of this procedure, be con-sidered "deadlocked" within the meaning ofArticle X, Section 8 and the services of theNational Joint Adjustment Board shall be in-voked. Notice thereof shall be given by eitherparty or both to the office of the GeneralPresident of the Sheet Metal Workers' Interna-tional Association and to the National Officeof the Sheet Metal & Air Conditioning Con-tractors' National Association on forms to befurnished by either of such associations.By letter dated March 25, the Union informedSMACNA and the Respondent that it wanted tonegotiate modifications in the 1981-1983 agree-ment. On March 28 the Respondent's president,Jiretz, wrote to the Union's business manager, Sali-nas, that he no longer desired to negotiate with theUnion as part of SMACNA, and that the Respond-ent did not want to keep the current contract inforce on a year-to-year basis. The parties stipulatedthat the Respondent's withdrawal from multiem-ployer bargaining was proper and timely.On May 27, before bargaining began, UnionBusiness Manager Salinas, pursuant to the NJABprocedural rules, notified his International generalpresident that negotiations had not been completed,and requested NJAB hearing dates. There is noevidence, however, that Salinas informed the Re-spondent that he had done so.The Respondent and the Union conducted threebargaining sessions. At the May, 31 meeting, theunion representatives proposed the "StandardForm of Union Agreement." Ten sections were"highlighted" in yellow for modification. Theunion representatives did not suggest any alterationof article X, -section 8. The Respondent's counsel,Cusack, stated that because the nature of the Re-spondent's operations had changed, the StandardForm of Union Agreement was no longer appro-priate. The Respondent's representatives, Cusackand Jiretz, made no specific proposals, but indicat-ed that they wanted to waive discussion of eco-nomic proposals and resolve the work rules. 324DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn June 15, the union representatives submitteda "targeted jobs" proposal8 and made economicproposals. Cusack orally submitted a management-rights provision. Cusack also stated that he be-lieved the Respondent was not bound by theNJAB dispute resolution procedures under articleX, section 8 of the current contract.By letter dated June 27, Jiretz, the Respondent'spresident, resigned from the board of trustees forthe union welfare and vacation funds. Jiretz alsonotified SMACNA that the Respondent was re-signing its SMACNA membership.On June 29, the union representatives madeother proposals, and withdrew the Union's "Build-ing Fund" proposa1.8 Cusack again took the posi=tion that the Respondent was not bound by theNJAI3 interest arbitration procedures in the expir-ing contract. Cusack told the union representativesthat he would prepare written proposals by June30 or July 1.On July 1, Cusack notified Salinas that he hadprepared a written proposal and asked if it wouldbe all right if he put it in the mail. Salinas agreed.Salinas received the proposal July 5. The proposalprovided for payment to various funds," as in theexpired SMACNA contract, as well as union dues,vacation fund, and political action fund checkoffs.By form letter dated July 1, however, andmailed to the Respondent July 2, Salinas stated thathe regarded negotiations as "deadlocked" and wassubmitting the dispute to NJAB for resolution.By July 5 telegram, SMACNA notified the Re-spondent that the NJA13 would hear the disputebetween the Union and the Respondent at its July11 meeting in Denver.On July 7, Salinas hand-delivered to Jiretz an"analysis" of the Respondent's proposal, as com-pared with the Union's proposals.On July 8, a union representative hand-delivereda letter from Salinas to Jiretz (who did not person-ally receive it until July 11), stating in part:In accordance with the procedural rules ofthe National Joint Adjustment Board and inconjunction with the proceedings outlined inArticle X, Section 8 of our existing agreement,we are hereby advising that SMWIA - L.U.#57 is available to continue contract negotia-tions in order to achieve an agreement prior toThis proposal allowed for lower journeyman wage rates for certainprojects in order to enhance bidding and employment opportunities andobtain or recover work not presently being performed by an employer.9 This proposal concerned the creation of a fund to provide for ap-prenticeship training, union offices, and a meeting hall" The proposal provided for contributions to an industry fund, nation-al training fund, local training (apprenticeship) trust fund, and health,welfare, and pension fund.the appropriate submissions being made to theN.J.A.B.Please contact Harold J. Salinas at the unionoffice at 813/229-1052 and/or the FairmontHotel, 1750 Welton Street, Denver, Coloradowhereby a representative of our union will bemade available to continue our contract dis-cussions.Salinas presented the case to the NJAB on July11. The Respondent did not appear. Salinas testi-fied that he did not recall orally notifying theNJAB that the Respondent had withdrawn fromSMACNA, but he stated that this fact appeared inthe written submissions the Union made to NJAB.The submission describes the dispute as being be-tween the Respondent and Local 57; rather thanbetween SMACNA and Local 57. The Internation-al Union and SMACNA select the NJAB mem-bers, and the Respondent was not represented onthe NJAB.By letter dated July 13, Cusack responded to Sa-linas' July 8 letter, as follows:Reference is made to your form letter ofJuly 8, 1983.As you are aware, the undersigned repre-sents Tampa Sheet Metal. It is our understand-ing that this letter was hand delivered onFriday, July 8, 1983 in the latter part of theafternoon. Mr. Jiretz was not in the office anddid not have the opportunity to review it untilJuly 11, 1983.-We view this letter as a continuation of yourattempts to compel my client to act as if itwere a member of the employer association.As you are aware, we withdrew bargainingrights from the association on March 28, 1983,and negotiated with you individually thereaf-ter. ,During the course of negotiations, youconstantly made reference to your belief thatthe Sheet Metal and Air Conditioning Con-tractors' National Association had the powerto impose a contract upon us. We consistentlystated our position that we will not be forcedinto a procedure whereby we would be deniedour statutory right to act as our own bargain-ing representative.On Monday, July 11, 1983, we were offeredthe opportunity to go to the Fairmont Hotel,in Denver', Colorado, "whereby a representa-tive of our union will be made available tocontinue our contract discussions."The referenced letter is in direct variancewith your position stated on July 1, 1983,when you advised that you were of the "opin- TAMPA SHEET METAL CO.325ion that the negotiations for a renewal agree-ment are deadlocked."You may rest assured that any negotiationsthat are conducted by Tampa Sheet Metal willbe at a time and place convenient to both par-ties and with a bargaining representative ofour own choosing. We view your eleventh-hour notice to meet you in Denver to be anoutrageous form of coercion.On July 15, the NJAB directed the Respondentto execute essentially a standard form, 3-yearSM ACNA contract, with article X, section 8 delet-ed.On July 19, Salinas requested the Respondent toabide by the July 15 NJAB award, but by letterdated July 21, Jiretz refused. The letter stated, interalia:We wish to restate our position that theentire course of your conduct during negotia-tions reflected a calculated design to gobeyond impasse and attempt to invoke the pro-cedures of the National Joint AdjustmentBoard. This effectively ensured certain con-tract provisions would be determined by apanel on which we have no representation.We hold this to be in patent derogation of ourright to bargain collectively through represent-atives of our own choosing.I have no intention of adhering to the en-closed decision, and I take the position thatthe collective bargaining agreement with yourorganization terminated on June 30, 1983.We reiterate our position of a willingness tonegotiate with you, your union, or any unionthat can demonstrate that it represents the ma-jority of the employees at Tampa Sheet MetalCompany.By letter to Cusack dated August 9, the Union'sattorney, Kelly, stated, inter allia:With respect to Tampa Sheet Metal, I attempt-ed to reach you [Respondent's attorney] bytelephone today but was advised that youwere out of town. Harold Salinas received acall from John Jiretz regarding a proposedmeeting scheduled for tomorrow to be attend-ed by Mr. Salinas, John Jiretz and you. Haroldhas notified Mr. Jiretz that he cannot attendsince we have matters pending before the Na-tional Labor Relations Board requiring Har-old's presence. To the extent that the meetingrelates to the current collective bargainingagreement, I must remind you of our position.As far as Local 57 is concerned, there is ineffect a collective ,bargaining agreement, be-tween it and Tampa Sheet Metal, Inc. If thereare specific provisions of the agreement whichTampa Sheet Metal does not understand, or ifthere is some difficulty in administering theagreement, then Local 57 will be glad to dis-cuss it with your client. If you are attemptingto negotiate substantive terms and conditionsof employment, however, Local 57 must de-cline any such meeting. Given the fact thatthere exists a collective bargaining agreement,Local 57 is not obligated to engage in contin-ued negotiations.Since July 5, the Respondent has forwarded nomoney to the union trust funds and pension andfringe benefit funds. From July 1 to September 7,the Respondent continued deducting from employ-ees' pay various assessments the expired agreementrequired, but did not forward the money to thetrust funds or the Union. On September 7, the Re-spondent stopped the deductions and notified theUnion, the trust funds, and the employees of itscessation of deductions from employees' pay andits refusal to contribute to the funds. Since July 5,the Respondent has stopped contributions to thelocal training trust fund, the national training fund,pension fund, health and welfare fund, and SASMI(not further identified). The Respondent has alsostopped deducting vacation fund and politicalaction fund contributions and union dues from em-ployees' pay.ConclusionsA. Refusal to Abide by NIAB AwardThe issue is whether the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing toabide by the collective-bargaining agreement im-posed by the NJAB pursuant to the expiring agree-ment's interest arbitration provision. We agree withthe judge that the Respondent did not violate theAct as alleged.It is well settled that interest arbitration clausesare ncmmandatory subjects of bargaining." InChemical Workers v. Pittsburgh Plate Glass, 404 U.S.157 (1971), the Supreme Court held that a unilater-al modification of a contract term is "a prohibitedunfair labor practice only when it changes a termthat is a mandatory rather than a permissive subjectof bargaining." 404 U.S. at 185. The Court furtherheld that the "remedy for a unilateral mid-termmodification to a permissive term lies in an actionfor breach of contract . . . not in an unfair-labor-practice proceeding." 404 U.S. at 188.'1 NLRB v. Columbus Printing Pressmen, 543 F.2d 1161, 1166 (5th Ctr.1976); Electrical Workers IBEW Local 135 (LaCrosse Electrical), 271NLRB 250, 251(1984); Sheet Metal Workers Local 59 (Employers Assn.),227 NLRB 520 (1976). 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBecause interest arbitration is a nonmandatorysubject of bargaining, the Respondent's refusal toabide by the contract imposed by the NJABamounted to a repudiation of a nonmandatory termin the expiring collective-bargaining agreement.Under Pittsburgh Glass, supra, such conduct is nota violation of Section 8(a)(5) and (1) of the Act.12The remedy for such a repudiation lies not withthe Board, but with the courts in a breach of con-tract proceeding. Indeed, the Union and the trustfunds here have already obtained court decisionsordering remedies for the Respondent's conduct."Accordingly, we conclude that the Respondent didnot violate Section 8(a)(5) and (1) of the Act by re-fusing to abide by the contract imposed by theNJAB.1 4B. Unilateral Discontinuance of Fund Paymentsand Dues-Checkoff CessationContrary to the judge, we find that the Respond-ent violated Section 8(a)(5) and (1) of the Act byunilaterally discontinuing payments to employeebenefit funds.1512 Cf Sea Bay Manor Home, 253 NLRB 739 (1980), enfd. mem 685F 2d 425 (2d Cir 1982). In that case the Board held that the employerviolated Sec 8(a)(5) and (I) of the Act by refusing to abide by a stipula-tion agreement to submit the contract under negotiation to mterest arbi-tration After considerable bargaining over mandatory subjects the partiesvoluntarily agreed to resolve their current differences by interest arbitra-tion Under the particular circumstances presented, the Board held thatthe stipulation agreement to submit to interest arbitration was tantamountto a collective-bargaining agreement between the parties The agreementto arbitrate was so intertwined with the mandatory terms and conditionsfor the contract being negotiated as to take on the characteristics of themandatory subjects themselves Sea Bay Manor is distinguishable from theinstant case because there the agreement to interest arbitrate was madeduring the negotiations for the contract in dispute and was in effect asubstitute for further negotiations over mandatory subjects of bargammgIt was designed to establish all the terms and conditions of employmentfor the contract then under negotiation Here the agreement to submit tointerest arbitration was for a future contract and was not a substitute forfurther negotiations over mandatory subjects of bargaining for the con-tract then under discussion. The agreement when made did not have animmediate effect on the employees' terms and conditions of employment.Under such circumstances, unlike Sea Bay, we cannot find here that theagreement to interest arbitrate took on the characteristics of the mandato-ry subjects themselves. Thus, we find that because the interest arbitrationclause in the expiring multiemployer agreement was a nonmandatory sub-ject of bargaining, the Respondent was free to repudiate the interest arbi-tration clause without violating Sec 8(a)(5) and (1) of the Act.13 Sheet Metal Workers Local 57 Welfare Fund v. Tampa Sheet Metal,786 F 2d 1459 (11th Cir 1986), Sheet Metal Workers Local 57 v. TampaSheet Metal, 122 LRRM 3382 (M.D. Fla. 1986)14 Because we conclude that the Respondent did not violate Sec.8(a)(5) and (1) on the ground that the interest arbitration clause in ques-tion is a nonmandatory subject of bargaining, we find it unnecessary toaddress the General Counsel's argument that the timely withdrawal frommultiemployer bargaining terminated the Respondent's obligation underthe Act to abide by the interest arbitration clause in the expiring multiem-ployer agreement15 The Respondent did not violate Sec. 8(a)(5) of the Act by ceasingunion dues checkoff An employer's duty to check off union dues is ex-tinguished upon the expiration of the collective-bargaining agreementRobbins Door & Sash Go, 260 NLRB 659 (1982) Here, because the con-tract expired June 30, the Respondent's discontinuance of umon duescheckoff was not unlawful.Section 8(a)(5) of the Act generally prohibitsunilateral changes in the terms and conditions ofemployment in an expired collective-bargainingagreement until the parties negotiate a new agree-ment or bargain in good faith to impasse. NLRB v.Carilli, 648 F.2d 1206, 1214 (9th Cir. 1981). Fol-lowing impasse, an employer does not violate theAct by making unilateral changes that are reason-ably comprehended within its preimpasse propos-als. Taft Broadcasting Co., 163 NLRB 475, 478(1967), affd. 395 F.2d 622 (D.C. Cir. 1968). Underlimited circumstances the Board has stated that itwould permit unilateral changes even in the ab-sence of impasse. When, on expiration of a collec-tive-bargaining agreement, the employer has dili-gently sought bargaining and the union has avoidedor delayed bargaining, the employer may unilater-ally implement the proposals without first bargain-ing to impasse. However, the Board has specifical-ly stated that the employer's changes must be con-sistent with the employer's previous proposal tothe union. Stone Boat Yard, 264 NLRB 981, 982(1983), enfd. 715 F.2d 441 (9th Cir. 1983), cert.denied 466 U.S. 937 (1984); AAA Motor Lines, 215NLRB 793 (1974); M&M Contractors, 262 NLRB1472, 1476-1477 (1982), affd. mem. 113 LRRM3360 (9th Cir. 1983). In this regard, the Ninth Cir-cuit noted in Stone Boat Yard that an express noticerequirement is harmonious with policy consider-ations on which the Act is based. Disclosure ofproposed changes facilitates open discussion of thespecific changes and gives the union notice of ex-actly what might be lost if it waives the opportuni-ty to bargain. 715 F.2d at 445. See also NLRB v.Auto Fast Freight, 793 F.2d 1126, 1131 (9th Cir.1986); Constructive Sheet Metal, 283 NLRB 1069(1987); PRC Recording Co., 280 NLRB 615 (1986),enfd. 836 F.2d 289 (7th Cir. 1987); Emsing's Super-market, 284 NLRB 302 (1987).In the instant case, the Respondent's July 1, 1983proposal included a continuation of contributionsto the Union's pension and welfare funds. The par-ties stipulated that on July 5, 4 days after transmit-tal of the Respondent's proposal, which includedcontinuation of fund contributions, the Respondentceased making contributions to these funds. TheRespondent did not notify the Union until Septem-ber 7 of its refusal to continue fund payments.The judge found that because of the Union's in-sistence that the Respondent abide by the NJABaward and its refusal to negotiate, any further at-tempt by the Respondent to bargain would havebeen futile. Therefore, the judge reasoned, the Re-spondent was justified in discontinuing the fundpayments, despite the fact that the changes wentbeyond the Respondent's last proposal. This finding TAMPA SHEET METAL CO.327is clearly contrary to the above-cited Board andcourt precedent which requires that the union begiven notice of the proposed changes before imple-mentation, even when the union has avoided bar-gaining. 16In the instant case, the Respondent not onlyfailed to notify the Union of its proposed discon-tinuance of the fund payments before implementa-tion, but it actually proposed the continuation ofthe funds in its July 1 proposal. Contrary to thejudge, we do not believe that the Union's insistencein taking the dispute to the NJAB pursuant to aninterest arbitration clause in an expiring collective-bargaining agreement should justify unilateralchanges which not only go beyond any proposalever given to the Union, but actually conflict withthat proposal. Because the Respondent's unilateralchanges in fund payments were never proposed tothe Union before implementation, we find that theyviolated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LA W1.By unilaterally discontinuing payments tounion trust funds and pension and fringe benefitfunds, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.2.The Respondent has not otherwise engaged inunfair labor practices.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to commencemaking the required payments to the union trustfunds and pension and fringe benefit funds and totransmit to the funds the contributions it has failedto make since its unlawful cessation of payments."15 In AAA Motor Lines, supra, the Board, m finding the unilateralchanges to be permissible, specifically relied on the fact that the employ-er had given the union notice of the proposed changes 2-1/2 monthsbefore the changes were implemented and the employer implementedonly those changes that had already been proposed to the union. Similar-ly, in MciM Contractors, the changes implemented were consistent withthose proposed to the union, In Stone Boat Yard, the Board, in finding aviolation of Sec. 8(a)(5), relied on the fact that the implemented changeswere not consistent with any previous proposal made to the union" Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide for the addition of afixed rate of interest on unlawfully withheld fund payments at the adjuch-catory stage of a proceeding. We leave to the compliance stage the ques-tion whether the Respondent must pay any additional amounts into thebenefit funds in order to satisfy our "make-whole" remedy. Dependingon the circumstances of each case, such additional amounts may be deter-mined by reference to provisions in the documents governing the funds atissue and, where there are no governing provisions, by evidence of anyWe shall also order the Respondent to make wholeunit employees for any loss of benefits caused byits failure to make the required fund payments andto reimburse employees for any expenses ensuingfrom the Respondent's unlawful failure to makesuch payments as set forth in Kraft Plumbing &Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d940 (9th Cir. 1981). Interest on such expenses shallbe computed in the manner prescribed in New Ho-rizons for the Retarded."ORDERThe National Labor Relations Board orders thatthe Respondent, Tampa Sheet Metal Company,Inc., Tampa, Florida, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Failing and refusing to make required pay-ments on behalf of its unit employees to union trustfunds and pension and fringe benefit funds.(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Make required payments on behalf of its unitemployees to the union trust funds and pension andfringe benefit funds.(b)Pay into the funds those contributions itfailed to make as a result of its unlawful unilateraldiscontinuance of fund payments, in the manner setforth in the remedy section of this Decision andOrder.(c)Make whole unit employees for any losses orexpenses they may have suffered as a result of theunilateral discontinuance of fund payments, in themanner set forth in the remedy section of this De-cision and Order.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.losses directly attributable to the unlawful withholding, which might in-clude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc, but not collateral losses. Merry-weather Optical Co., 240 NLRB 1213, 1216 In 7 (1979).is In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S,C. • 6621. Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.0 6621), shall be computed in accordance withFlorida Steel Carp, 231 NLRB 651 (1977). 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(e)Post at its facility in Tampa, Florida, copiesof the attached notice marked "Appendix."19Copies of the notice, on forms provided by the Re-gional Director for Region 12, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.19 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."Mark F. Kelly, Esq., of Tampa, Florida, for the ChargingParty.DECISIONSTATEMENT OF THE CASEPETER E. DONNELLY, Administrative Law Judge. Thecharge was filed on October 27, 1983, by Sheet MetalWorkers International Association, Local Union No. 57(Union or Local 57).1 A complaint thereon issued onDecember 20, 1983, and an amendment to the complaintissued on July 6, 1984, alleging that Tampa Sheet MetalCompany, Inc. (Employer or Respondent) violated Sec-tion 8(a)(1) and (5) of the Act by ceasing payments tocertain funds; ceasing a union dues checkoff, and refus-ing to abide by a collective-bargaining agreement im-posed by a contractual interest arbitration provision. An-swers thereto were timely filed by Respondent. A hear-ing was held before me at Tampa, Florida, on July 11,1984. Briefs have been timely filed by the General Coun-sel and Respondent that have been consideredFINDINGS OF FACTAPPENDIXI. THE EMPLOYERNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail and refuse to make requiredpayments on behalf of our unit employees to uniontrust funds and pension and fringe benefit funds.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make required payments on behalf ofour unit employees to the union trust funds andpension and fringe benefit funds.WE WILL pay into the funds those contributionswe failed to make as a result of our unlawful uni-lateral discontinuance of fund payments.WE WILL make whole unit employees for anylosses or expenses they may have suffered as aresult of our unilateral discontinuance of fund pay-ments, with interest.TAMPA SHEET METAL COMPANY,INC.Margaret J. Diaz, Esq., for the General Counsel.James J. Cusack, Esq. and John Robertson Esq., ofTampa, Florida, for the Respondent.The Employer is a Florida corporation with an officeand place of business in Tampa, Florida, where it is en-gaged in the manufacture of sheet metal products.During the past 12 months, the Employer, in the courseand conduct of its operations, sold and shipped from itsTampa, Florida facility produce, goods, and materialsvalued in excess of $50,000 directly to points located out-side the State of Florida. The complaint alleges, the Re-spondent admits, and I find that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe complaint, as amended, alleges, the Respondenthas stipulated, and I find, that Local 57 and Local 15 arelabor organizations within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe basic facts are not in issue and are covered by arecord stipulation entered into by the parties on July 11,1984 (Jt. Exh 1) J L. Jiretz is president of Respondent.The sheet metal employees of Respondent have beenrepresented under contract for more than 27 years byLocal 57. Respondent was a member of Sheet Metal andAir Conditioning Contractors National Association, Inc.(SMACNA), Florida West Coast Chapter. It had author-ized SMACNA to negotiate contracts with Local 57 onits behalf. The last was effective July 19, 1981, throughBy merger on or about April 1, 1984, Sheet Metal Workers Interna-tional Association, Local Union No. 15 (Local 15) replaced Local 57 andis Local 57's successor, TAMPA SHEET METAL CO.329June 30, 1983.2 In addition to Respondent's membershipin SMACNA, Jiretz was on the board of trustees of theUnion's welfare and vacation funds. The SMACNA con-tract provided, in relevant part, in article X, section 8:In addition to the settlement of grievances arisingout of interpretation or enforcement of this agree-ment as set forth in the preceding sections of thisArticle, any controversy or dispute arising out ofthe failure of the parties to negotiate a renewal ofthis agreement shall be settled as hereinafter provid-ed:(a) Should the negotiations for renewal of thisagreement become deadlocked in the opinion of theLocal Union or the Local Contractors' Association,or both, notice to that effect shall be given to theoffice of the General President of Sheet MetalWorkers' International Association and the nationaloffice of Sheet Metal and Air Conditioning Con-tractors' National Association, Inc.The dispute shall be submitted to the National JointAdjustment Board pursuant to the rules as establishedand modified from time to time by the National JointAdjustment Board. The unanimous decision of the boardshall be final and binding on the parties, rechiced to writ-ing, signed, and mailed to the parties as soon as possibleafter the decision has been reached. There shall be nocessation of work by strike or lockout unless and untilthe board fails to reach a unanimous decision and theparties have received written notification Of its failure.3By letter dated March 25, Local 57 notified SMACNAand Respondent of its desire to negotiate modificationsof the 1981-1983 collective-bargaining agreement. How-ever, Respondent had decided that it no longer wantedto negotiate with Local 57 as a part of the Association,and by letter from Jiretz, dated March 28, Respondentwithdrew authorization from SMACNA.4 The letterreads, inter alia:Our company's agreement with SMACNA, Flor-ida West Coast Chapter, which was effective July1, 1981, expires on June 30, 1983.3 All dates refer to 1983 unless otherwise indicated3 The submittal procedural rules of the National Joint AdjustmentBoard (NJAB) state, inter alia.PROCEDURES UNDER ARTICLE X, SECTION 8OF THE STANDARD FORM OF UNION AGREEMENTSUBMITTAL PROCEDUREIf negotiations for a new agreement have not been successfullyconcluded by the 45th day prior to the expiration of the currentagreement and a new agreement has not been negotiated within ten(10) days thereafter, they shall for the purpose of this procedure, beconsidered "deadlocked" within the mea_nmg of Article X, Section 8and the services of the National Joint Adjustment Board shall be in-voked. Notice thereof shall be given by either party or both to theoffice of the General President of the Sheet Metal Workers' Interna-tional Association and to the National Office of the Sheet Metal &Air Conditioning Contractors' National Association on forms to befurnished by either of such associations4 The parties' stipulation notes that Respondent's withdrawal frommultiemployer bargaining was "proper and timely'This is to advise we do not wish to participate injoint negotiations with your union as part of theFlorida West Coast Chapter of SMACNA. Also,we hereby notify you, in accordance with Article26 of this agreement, that we do not wish to keepthis contract in force on a year-to-year basis.Should we have reason to believe a union repre-sents a majority of our employees in an appropriatebargaining unit, we would be willing to negotiatewith that union.Thereafter, Respondent and the Union held three bar-gaining sessions in an effort to negotiate an individualcontract. At the first session on May 31, the Union sub-mitted to Respondent, as a proposal, the "Standard FormUnion Agreement" with some 10 sections of the standardagreement "highlighted" with a yellow marker, andwhich the Union proposed for modification. These sug-gested areas of modification, however, did not includeany modification of article X, section 8 which the Unionwas proposing be retained in any individual contract. Re-spondent suggested that the nature of its operations hadchanged and that the Standard Form of Union Agree-ment was not appropriate to its present operation. Re-spondent, however, made no proposals of its own at thissession and took the position that it wanted to dispose ofnoneconomic items before negotiating economic items.A second negotiating session was conducted on June15. At this meeting the Union submitted written propos-als covering "targeted jobs," and made certain economi-cal proposals. Respondent orally proposed a manage-ment-rights provision However, no agreement wasreached at this session.By letter dated June 27, Jiretz resigned his position onthe board of trustees for the union welfare and vacationfunds. By a second letter from Jiretz, also dated June 27,Respondent resigned its 'membership in SMACNA.At the third and last bargaining session on June 29, theUnion proposed additional written economic and non-economic proposals. The Union's original modificationsto the Standard Form Union Agreement were reviewed,without agreement, except that the Union withdrew oneitem (Building Fund) dealing with the creation of a fundto provide for apprenticeship training, union offices, anda meeting hall. It is undisputed that Respondent at thissession and during the prior session on June 15 took posi-tion that it was opposed to and did not feel bound by thedispute resolution procedures of NJAB under article X,section 8 of the contract. At this last session, Respondentadvised the Union that it would prepare written propos-als for the Union's consideration.On July 1, Respondent's attorney notified Union Busi-ness Manager Harold J. Salinas that it was putting a pro-posal in the mail. This proposal was not received by theUnion until July 5. Respondent's proposal for a 1-yearcontract provided for payment by Respondent to variousfunds, as in the expired SMACNA contract, including anindustry fund, national training fund, local training (Ap-prenticeship) trust fund, and health, welfare and pensionfund. Nonetheless, the Union notified Respondent, byletter dated July 1, mailed on July 2, as well as severalother contractors, that it regarded negotiations as "dead- 330DECISIONS OF THE NATIONALLABOR RELATIONS BOARDlocked" and was submitting the dispute to NJAB for res-olution. The letter reads, inter alia:In accordance with Article X, Section 8 of ourcollective bargaining agreement, Local 57 advisesyou of its opinion that the negotiations for renewalof the agreement are deadlocked. Local 57 intendsto submit the dispute to the National Joint Adjust-ment Board for resolution. We have enclosed copiesof our notice to the General President of SheetMetal Workers' International Association and theform prescribed by the National Joint AdjustmentBoard for presenting your submittal.By telegram dated July 5, Respondent was notified bySMACNA that NJAB at its meeting on July 11 wouldhear the case between Local 57 and Respondent.On July 7 Salinas hand delivered to Jiretz what Salinasdescribed as an "analaysis" of Respondent's proposal. Itis essentially a comparison of the Respondent's proposalwith the union proposal of May 31.By letter dated July 8, hand delivered to Respondenton that date, although not personally received by Jiretzuntil July 11, the Union advised Respondent and severalother contractors that it would be available to continuecontract discussion in Denver prior to the submission ofthe matter to the NJAB, the letter reads, inter alia:In accordance with the procedural rules of theNational Joint Adjustment Board and in conjunc-tion with the proceedings outlined in Article X,Section 8 of our existing agreement, we are herebyadvising that SMWIA-L.U. #57 is available to con-tinue contract negotiations in order to achieve anagreement prior to the appropriate submissionsbeing made to the N.J.A.B.Please contact Harold J. Salinas at the unionoffice at 813/229-1052 and/or the Fairmont Hotel,1750 Welton Street, Denver, Colorado whereby arepresentative of our union will be made availableto continue our contract discussions.On July 11, the Union presented the case to NJAB.Respondent was not present or represented. This presen-tation consisted of the written submissions requested byNJAB, and an oral presentation covering the unresolvedcontract issues. Salinas, appearing for Local 57, does notrecall telling NJAB that the Respondent had withdrawnbargaining authority from SMACNA, but Salinas testi-fied that this fact appears in the written submissionsmade by the Union to NJAB.5 The members of NJABare selected by the International Union and bySMACNA. Respondent was not represented on NJAB.In response to Salinas' letter of July 8, Respondent'sattorney, by letter dated July 13, wrote, inter alia:Reference is made to your form letter of July 8,1983.5 While not explicit, this submission appears to describe the contractdispute as between Respondent and Local 57 rather than SMACNA andLocal 57. This suggest that bargaining authonty no longer resided inSMACNAAs you are aware, the undersigned representsTampa Sheet Metal. It is our understanding that thisletter was hand delivered on Friday, July 8, 1983 inthe latter part of the afternoon. Mr. Jiretz was notin the office and did not have the opportunity toreview it until July 11, 1983We view this letter as a continuation of your at-tempts to compel my client to act as if it were amember of the employer association. As you areaware, we withdrew bargaining rights from the as-sociation on March 28, 1983, and negotiated withyou individually thereafter. During the course ofnegotiations, you constantly made reference to yourbelief that the Sheet Metal and Air ConditioningContractors' National Association had the power toimpose a contract upon us. We consistently statedour position that we will not be forced into a proce-dure whereby we would be denied our statutoryright to act as our own bargaining representative.On Monday, July 11, 1983, we were offered theopportunity to go to the Fairmont Hotel, inDenver, Colorado, "whereby a representative ofour union will be made available to continue ourcontract discussions."The referenced letter is in direct variance withyour position stated on July 1, 1983, when you ad-vised that you were of the "opinion that the negoti-ations for a renewal agreement are deadlocked."You may rest assured that any negotiations thatare conducted by Tampa Sheet Metal will be at atime and place convenient to both parties and witha bargaining representative of our own choosing.We view your eleventh-hour notice to meet you inDenver to be an outrageous form of coercion.By decision dated July 15, together with a clarificationdated August 24, NJAB directed Respondent to executewhat was essentially a Standard Form 3-year SMACNAcontract, with the deletion of article X, section 8, effec-tive July 1, 1983.By memorandum dated July 19, Local 57, requestedRespondent to abide by the July 15 NJAB sward bygiving effect to the collective-bargaining agreement im-posed by NJAB.By letter dated July 21, from Jiretz, Respondent re-fused to abide by the NJAB award. This letter reads,inter alia:Enclosed you will find the decision you deliveredto me on July 20, 1983.We wish to restate our position that the entirecourse of your conduct during negotiations reflect-ed a calculated design to go beyond impasse and at-tempt to invoke the procedures of the NationalJoint Adjustment Board. This effectively ensuredcertain contract provisions would be determined bya panel on which we have no representation. Wehold this to be in patent derogation of our right tobargain collectively through representatives of ourown choosing.I have no intention of adhering to the encloseddecision, and I take the position that the collective TAMPA SHEET METAL CO.331bargaining agreement with your organization termi-nated on June 30, 1983.We reiterate our position of a willingness to ne-gotiate with you, your union, or any union that candemonstrate that it represents the majority of theemployees at Tampa Sheet Metal Company.Ely letter dated August 9, Local 57 declined to contin-ue to negotiate with Respondent. That letter from theUnion's attorney reads, inter alia:With respect to Tampa Sheet Metal, I attemptedto reach you [Respondent's attorney] by telephonetoday but was advised that you were out of town.Harold Salinas received a call from John Jiretz re-garding a proposed meeting scheduled for tomor-row to be attended by Mr. Salinas, John Jiretz andyou. Harold has notified Mr. Jiretz that he cannotattend since we have matters pending before theNational Labor Relations Board requiring Harold'spresence. To the extent that the meeting relates tothe current collective bargaining agreement, I mustremind you of our position. As far as Local 57 isconcerned, there is in effect a collective bargainingagreement, between it and Tampa Sheet Metal, Inc.If there are specific provisions of the agreementwhich Tampa Sheet Metal does not understand, orif there is some difficulty in administering the agree-ment, then Local 57 will be glad to discuss it withyour client. If you are attempting to negotiate sub-stantive terms and conditions of employment, how-ever, Local 57 must decline any such meeting.Given the fact that there exists a collective bargain-ing agreement, Local 57 is not obligated to engagein continued negotiations.I hope the foregoing expresses with clarity Local57's position regarding the current agreement. Ifyou have any questions, please communicate withme.it is undisputed that Respondent has stop making pay-ments to various funds under the NJAB composed con-tract. The stipulation in this regard reads:Since July 5, 1983, TSM has forwarded nomonies to the union trusts funds (described in the1981-1983 collective bargaining agreement and the1983-86 agreement imposed by the NJAB) nor toLocal 57 or Local 15 for pension, fringe benefit andsimilar assessments. From on or about July 1, 1983to on or about September 7, 1983, TSM continueddeducting from employees' pay for the various as-sessments required by the expired collective bar-gaining agreement; however, during this sameperiod no monies were forwarded to the trust fundsor Local 57. On or about September 7, 1983, TSMceased further deductions. By letters dated Septem-ber 7, 1983, TSM informed Local 57, the trustfunds, and the employees of its cessation of deduc-tions from employees' pay, and its refusal to con-tribute to the various employee benefit funds. (JointExhibits 12, 13, 14.) Since July 5, 1983, and continu-ing to date, TSM has ceased local training trustfund, national training fund, pension fund, healthand welfare fund and SASMI contributions. TSMfurther ceased deducting vacation fund and politicalaction fund contributions and union dues from em-ployees' pay.On or about September 21, Local 57 filed suit in Fed-eral district court against Respondent to enforce theNJAB award. That case was pending at the time of thehearing in the instant case.On or about September 21, various fringe benefitsfunds filed suit against Respondent in Federal DistrictCourt for the Middle District of Florida, Tampa Divi-sion. A memorandum decision issued in that case on June29, 1984. In essence, the decision concluded that Re-spondent was bound by the NJAB award, and orderedRespondent to make the contributions to the variousfunds as required under the NJAB-imposed contract.On October 11, Respondent filed a charge againstLocal 57 (Case 12-CB-2573). On December 22, thatcharge was partially dismissed and an appeal of this par-tial dismissal was denied on February 13, 1984. On De-cember 20, a complaint issued on the undismissed portionof that charge, which complaint was amended on Febru-ary 29, 1984. It alleges that beginning on or about July 1,and continuing to date, the Union has insisted to impassethat the Respondent agree to a grievance procedure pro-viding for resolution of grievances by a representativenot selected by Respondent, i.e., NJAB. On April 13,1984, a unilateral settlement and notice was approved inthat case providing, inter alia, "Will not refuse to bargainin good faith with Tampa Sheet Metal Company, Inc.(the Employer) by insisting to the point of impasse, as acondition of a new collective-bargaining agreement, on anonmandatory subject of bargaining providing for resolu-tion of grievances by a representative not selected by theEmployer." On April 17, 1984, Case 12-CB-2573 wasdismissed based on the settlement. No appeal was takenfrom the April 17, 1984 dismissal,B. Discussion and Analysis1. Refusal by Respondent to abide by the NJABcontractThe General Counsel takes the position that the inter-est arbitration provisions of the expired 1981-1983 con-tract between the Union and SMACNA survived thecontract and that the NJAB award obtained by theUnion was binding on Respondent. I do not agree.The short answer to this question is that under Boardlaw, interest arbitration provisions are not mandatorysubjects of bargaining.6 See Sheet Metal Workers Local38 (Elmsford Sheet Metal), 231 NLRB 699 (1977), inwhich the Board states:The mutual obligation of employers and unions tobargain in good faith as defined in Section 8(d) ofthe Act includes the requirement that they "conferin good faith with respect to wages, hours, and6 Interest arbitration can be defined as requiring final and binding arbi-tration over the terms of successive contracts. 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDother terms and conditions of employment." A pro-vision which does not relate to these matters is anonmandatory subject of bargaining and no partymay insist upon its inclusion in the bargainingagreement to the point of impasse. The Board hasheld that industry funds and interest arbitrationclauses are nonmandatory subjects of bargaining.Because interest arbitration is thus a permissive bar-gaining subject, it follows that the interest arbitrationprovisions of the expired SMACNA contract did notsurvive the contract's expiration. Respondent was freethen to reject interest arbitration as a union proposal inindividual contract negotiations. This is what Respond-ent did. The Union at the outset of negotiations proposedretention of the interest arbitration provisions of theSMACNA contract in any individual contract. From theoutset, Respondent rejected this proposal, taking the po-sition that it had no intention of being obligated to anycontract imposed by a tribunal on which it was not rep-resented.Despite the Respondent's protestations, and over itscontinuing objection, the Union, by letter dated July 1,invoked the interest arbitration provisions of the expiredSMACNA contract, and unilaterally brought the matterto NJAB who made an award on July 15 imposing anew 3-year contract on the parties.Obviously, because Respondent was free to reject withimpunity as it did the Union's interest arbitration propos-al, it follows that the contract that resulted from theNJAB award was not binding on the Respondent andRespondent's refusal to abide by it did not violate Sec-tion 8(a)(5) of the Act.Indeed, had the Union insisted to impasse on the inclu-sion of an interest arbitration provision, this would haveviolated Section 8(b)(3) and (1)(B) of the Act. SheetMetal Workers Local 38 (Elmsford Sheet Metal), 231NLRB 699 (1977). In view of this, it would be inconsist-ent to allow the Union to obtain adherence to this con-tract unilaterally, and over the objection of Respondentby imposing an 8(a)(5) remedy on Respondent orderingsuch relief.7The General Counsel's reliance on NoIde Bros. v.Bakery Workers Local 358, 430 U.S. 243 (1977), is mis-placed. In Nolde, the Supreme Court held that the griev-ance arbitration provisions of an expired contract appliedto the resolution of a dispute over severance pay becauseit was a dispute arising over the application and intrepre-tation of the expired agreement. In NoIde, however, thegrievance arbitration provision of the expired contractwas a mandatory bargaining subject whereas the interestarbitration provision of the expired contract in the in-stant case is a nonmandatory subject. Further, the dis-pute in the instant case does not involve the applicationor interpretation of the expired contract, but is prospec-7 Although the matter has not been litigated, the General Counselissued a complaint against the Union and obtained settlement based onthe allegation that the Union was insisting "to impasse that TSM (TampaSheet Metal) agree to a grievance procedure providing for resolution ofgrievance by a representative not selected by TSM" because that griev-ance procedure was a nonmandatory bargaming subject (Case 12-CB-2573)tive because it vests in NJAB the right to create andimpose a new contract on the parties.2. Unilateral discontinuance of payments to variousfundsThe General Counsel takes the position that Respond-ent had a continuing obligation to make payments to var-ious fringe benefit funds under both the expiredSMACNA contract and the new contract imposed byNJAB. As noted above, I have concluded that Respond-ent is not obligated to abide by the terms of the NJABimposed contract. Accordingly, I reject the theory thatthe NJAB imposed contract constitutes any basis for im-posing on Respondent an additional 3-year obligation tocontribute to these funds.The General Counsel also contends that the Respond-ent is obligated to continue,. payments to the funds be-cause that obligation survives the expiration of theSMACNA contract. The Board has long held that termsand conditions of employment governing the employer-employee relationship survive a collective-bargainingagreement, while those governing the relationship be-tween a union and an employer do not. See Bay AreaSealers, 251 NLRB 89 (1980). Although it is not entirelyclear, the General Counsel's suggested order appears toseek relief limited to the following funds: national train-ing funds, local training (apprenticeship) trust fund,health, welfare and pension plans, vacation fund, politicalaction fund, and dues-checkoff provision. Apparently,the General Counsel feels that these funds involve theemployer-employee relationship.The general proposition, however, is not absolute.There are circumstances that permit exceptions to thegeneral principle. For instance, in Bay Area Sealers, theBoard recognizes the general rule that provisions gov-erning the employer-employee relationship survive thecontract, but limits the application of that rule with thecaveat "unless the employer gives timely notice of its in-tention to modify a condition of employment and theunion fails to timely request bargaining, or impasse isreached during bargaining over the proposed change."The issue presented is whether the general propositionapplies, or the circumstances of this case warrant, an ex-ception to the general proposition.First, I am satisfied that the parties had reached an im-passe in their negotiations. From the outset of negotia-tions, Respondent had maintained its opposition to the in-terest arbitration provisions of this SMACNA contractproposed by the Union. The Union was equally adamantin insisting that the interest arbitration provisions of theSMACNA contract be retained, and by letter dated July1 invoked interest arbitration procedures by declaring adeadlock in negotiations and announcing its intention tosubmit to the dispute to NJAB. From that point forwardthe facts support the conclusion that the Union would besatisifed with nothing less than the NJAB contractaward, unilaterally obtained on July 15. The Unionthereafter consistently refused to enter into any negotia-tions on a new contract, insisting that a new contract al-ready existed by reason of the NJAB award. This con-tinuing and basic disagreement of the parties on a matter TAMPA SHEET METAL CO.333of overriding importance, i.e., intereSCarbitration, andthe Union's acknowledgement of that ultimate disagree-ment by submitting the matter to NJAB, makes it clearthat continued bargaining would have been futile andthat an impasse existed between the parties at the timethat the Union announced its intention on July 1 tosubmit the dispute to NJAB.8In my opinion, after the Union on July 1 invoked theprocedures leading to the NJAB imposed contract, itwas no longer interested in pursuing any meaningful ne-gotiations, and all prospects for a negotia,ted agreementhad been exhausted. Taft Broadcasting Co., 163 NLRB475 (1967).Having thus concluded that impasse had been reached,'there remains for consideration the extent to which, if atall, Respondent was privileged to discontinue paymentsto the various funds. Under existing Board law, once animpasse has been reached, an employer may implementwhatever provisions may reasonably be encompassedwithin its last contract proposal. Taft Broadcasting Co.,supra. The General Counsel contends that because Re-spondent's last contract proposal of July 1 included con-tributions to the various funds, it could not unilaterallydiscontinue payments to those funds because such actionwas not consistent with its last proposal.Absent any impasse as to the specific contract provi-sions dealing with the various funds, it could reasonably'be argued that the Respondent was obligated to negoti-ate further as to those matters before discontinuing pay-ments to them. However, Respondent has been preclud-ed from engaging in any further negotiations as to thoseor any other matters. Indeed, Respondent attempted inits letter of July 21 to resume negotiating with theUnion. It was the Union in its response of August 9 thatrejected further negotiations by taking the position that abinding 3-year contract, including contributions to the3 The Board has recently held that the "overall Importance" of anissue lends support to an impasse finding Bell Transit Go, 271 NLRB1272 (1984).•varibus iiids, was already in effect, thus conclusivelydefining their collective-bargaining relationship for thenext 3 years. In these circumstances, any further effortby Respondent to promote negotiations on any contractmatter would have been an exercise in futility. Respond-ent was clearly warranted in assuming that further bar-gaining would have been futile. See Alsey RefractoriesCo., 215 NLRB 785 (1974), and Patrick & Co., 248NLRB 390 (1958). To order the Respondent to continuemaking payments to these funds, while at the same timethe Union is insisting that the 3-year NJAB-imposed con-tract is binding and not negotiable, would have the effectof obligating the Respondent to contribute to these fundsfor an additional 3 years without any prospect of beingable to negotiate changes. In these circumstances, theRespondent did not violate Section 8(a)(5) of the Actwhen it discontinued payments to the various funds, anddiscontinued the dues checkoff,8 and this is true despitethe fact that the changes it made went beyond its lastproposal.Accordingly, I conclude that Respondent did not vio-late the Act by refusing to abide by the NJAB award; bydiscontinuing payments to the various fringe benefitfunds; or by discontinuing the dues checkoff.CONCLUSION OF LAWRespondent has not engaged in any conduct violativeof the Act.[Recommended Order for dismissal omitted from pub-lication.]9 Normally a dues-checkoff provision does not survive an expired con-tract because it involves an employer-union relationship. Bay AreaSealers, supra The fact that the Union was unilaterally pursuing enforce-ment of a nonmandatory bargaining subject, i e, interest arbitration, doesnot, as the General Counsel contends, obligate Respondent to maintainthe dues-checkoff provision after the expiration of the contract.